DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17, in the reply filed on November 17, 2020 is acknowledged.

Allowable Subject Matter
Claims 1-17 and 31-43 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts of record do not disclose or suggest at least the limitations of “a package comprising a bond pad formed upon the semiconductor die, the bond pad having a protrusion on a top surface of the bond pad” as recited in claim 1, “a semiconductor device comprising a metal layer on the semiconductor substrate, a top surface of the metal layer forming a textured top surface” as recited in claim 31, and “a device of fabricating a semiconductor device comprising a bond pad on the semiconductor substrate, wherein the bond pad includes: a stack of metal layers on the semiconductor substrate; and a protrusion on a top surface of the stack of metal layers” as recited in claim 39.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.  Do et al (US Pub 2012/0280407)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY HO whose telephone number is (571)270-1432.  The examiner can normally be reached on 9AM - 5PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY HO/Primary Examiner, Art Unit 2817